Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/997029    Attorney's Docket #: 0941-3923PUS2
Filing Date: 8/19/2020; 
					
Applicant: Chih-Yen Chen 
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This application is a divisional application of application serial # 16/235045, filed on 12/28/2018, now U.S. Patent # 10,804,385 B2.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: Applicant’s related application information should be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (U.S. Patent # 8,624,296 B1).
In regards to claim 1, Wong et al. (figures 1 and 2A-2g) show a method for forming semiconductor devices 200, comprising: forming a channel layer 204 over a substrate 202; forming a barrier layer 208 over the channel layer 204; forming a compound semiconductor layer 206 over the barrier layer 208; forming a source/drain 212 pair over the substrate 202, wherein the source and the drain 212 are on opposite sides of the compound semiconductor layer 206; introducing fluorine into the compound semiconductor layer 206 to form a fluorinated region (218; see column 5, line 14 - and column 6, line 25), wherein introducing the fluorine comprises using etching equipment, wherein a top surface of the fluorinated region is level with a top surface of the compound semiconductor layer 206; and forming a gate 224 over the compound semiconductor layer 206.
In regards to claim 2, Wong et al. show wherein introducing the fluorine comprises using reactive ion etching, inductively coupled plasma etching, or a combination thereof (see column 4, line 23 to column 5, line 19).
In regards to claim 5, Wong et al. further comprising introducing the fluorine (218; see column 5, line 14 - and column 6, line 25) into the barrier layer 208 around the compound semiconductor layer 206, wherein introducing the fluorine (218; see column 5, line 14 - and column 6, line 25) into the barrier layer 208 around the compound semiconductor layer 206 comprises using etching equipment.
In regards to claim 6, Wong et al. further comprises: forming a first fluorine holding layer (218; see column 5, line 14 - and column 6, line 25) in situ during the 206; and/or forming a second fluorine holding layer (218; see column 5, line 14 - and column 6, line 25) on a sidewall of the compound semiconductor layer 206 after the formation of the compound semiconductor layer 206 and before the formation of the gate 224, and the second fluorine holding layer (218; see column 5, line 14 - and column 6, line 25) extends between the source/drain pair 212 and the channel layer 204.
In regards to claim 7, Wong et al. further comprises the source/drain 212 pair passing through the barrier layer 208 and extending into the channel layer 204, and the second fluorine holding layer (218; see column 5, line 14 - and column 6, line 25) extending between the source/drain pair 212 and the barrier layer 208.
In regards to claim 8, Wong et al. further comprises: forming an opening (see column 2, line 45- to column 3, line 3) in the second fluorine holding layer (218; see column 5, line 14 - and column 6, line 25) over the compound semiconductor layer 206, and introducing the fluorine (218; see column 5, line 14 - and column 6, line 25) through the opening (see column 2, line 45- to column 3, line 3); and forming a gate 224 at the opening (see column 2, line 45- to column 3, line 3).
Claims 1-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al. (U.S. Patent Application Publication # 2013/0069175 A1).
In regards to claim 1, Ozaki et al. (figures 1, 2 and 3A-3C) show a method for forming semiconductor devices, comprising: forming a channel layer 3 over a substrate 1; forming a barrier layer (dotted line portion between 3 and 4) over the channel layer 3; forming a compound semiconductor layer 4 over the barrier layer (dotted line portion between 3 and 4); forming a source/drain 11,12 pair over the substrate 1, wherein the source 11 and the drain 12 are on opposite sides of the compound semiconductor layer 4; introducing fluorine into the compound semiconductor layer to form a fluorinated region (within the opening in 4; see 9 in figure 2), wherein introducing the fluorine comprises using etching equipment (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]), wherein a top surface of the fluorinated region is 4; and forming a gate 8 over the compound semiconductor layer 4.
In regards to claim 2, Ozaki et al. show wherein introducing the fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) comprises using reactive ion etching, inductively coupled plasma etching, or a combination thereof (see paragraph [0034]).
In regards to claim 3, Ozaki et al. further comprises performing a first heat treatment (see paragraphs [0035], [0051]-[0052], [0060], [0063], [0067] and [0069]) after introducing the fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) and before forming the gate 8.
In regards to claim 4, Ozaki et al. further comprises performing a second heat treatment (see paragraphs [0035], [0051]-[0052], [0060], [0063], [0067] and [0069]) after forming the gate 8.
In regards to claim 5, Ozaki et al. further comprises introducing the fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) into the barrier layer (dotted line portion between 3 and 4) around the compound semiconductor layer 4, wherein introducing the fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) into the barrier layer (dotted line portion between 3 and 4)  around the compound semiconductor layer 4 comprises using heating equipment (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]), etching equipment (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]), or a combination thereof.
In regards to claim 6, Ozaki et al. further comprises: forming a first fluorine holding layer (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) in situ during the formation of the compound semiconductor layer 4; and/or forming a second fluorine holding layer (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) on a sidewall of the compound semiconductor layer 4 after the formation of the compound semiconductor layer 4 and before the formation of the gate 8, and the second fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) extends between the source/drain pair 11,12 and the channel layer 3.
In regards to claim 7, Ozaki et al. further comprises the source/drain pair 11,12 passing through the barrier layer (dotted line portion between 3 and 4)  and extending into the channel layer 3, and the second fluorine holding layer (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) extending between the source/drain pair 11,12 and the barrier layer (dotted line portion between 3 and 4).
In regards to claim 8, Ozaki et al. further comprises: forming an opening (paragraphs [0026] and [0060]) in the second fluorine holding layer (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) over the compound semiconductor layer 4, and introducing the fluorine through the opening (paragraphs [0026] and [0060]); and forming a gate 8 at the opening (paragraphs [0026] and [0060]).
In regards to claim 9,  Ozaki et al. (figures 1, 2 and 3A-3C) show a method for forming semiconductor devices, comprising: forming a channel layer 3 over a substrate 1; forming a barrier layer (dotted line portion between 3 and 4) over the channel layer 3; forming a compound semiconductor layer 4 over the barrier layer (dotted line portion between 3 and 4); forming a source/drain pair 11,12 over the substrate 1, wherein the source 11 and the drain 12 are on opposite sides of the compound semiconductor layer 4; introducing fluorine (within the opening in 4; see 9 in figure 2) into the compound semiconductor layer 4 to form a fluorinated region (within the opening in 4; see 9 in figure 2), wherein a top surface of the fluorinated region  (within the opening in 4; see 9 in figure 2) is level with a top surface of the compound semiconductor layer 4; forming a gate 8 over the compound semiconductor layer 4; and performing a heat treatment (see paragraphs [0035], [0051]-[0052], [0060], [0063], [0067] and [0069]) after forming the gate 8 (see paragraphs [0028]-[0039]).
In regards to claim 10, Ozaki et al. show wherein introducing the fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) comprises using reactive ion etching, inductively coupled plasma etching, or a combination thereof (see paragraph [0034]).
In regards to claim 11, Ozaki et al. further comprises introducing the fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) into the barrier layer (dotted line portion between 3 and 4) around the compound semiconductor layer 4, wherein introducing the fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) into the barrier layer (dotted line portion between 3 and 4)  around the compound semiconductor layer 4 comprises using heating equipment (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]), etching equipment (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]), or a combination thereof.
In regards to claim 15, Ozaki et al. (figures 1, 2 and 3A-3C) show a method for forming semiconductor devices, comprising: forming a channel layer 3 over a substrate 1; forming a barrier layer (dotted line portion between 3 and 4) over the channel layer 3; forming a compound semiconductor layer 4 over the barrier layer (dotted line portion between 3 and 4); forming a source/drain pair 11,12 over the substrate 1, wherein the source 11 and the drain 12 are on opposite sides of the compound semiconductor layer 4; introducing fluorine (within the opening in 4; see 9 in figure 2) into the compound semiconductor layer 4 to form a fluorinated region (within the opening in 4; see 9 in figure 2), wherein a top surface of the fluorinated region (within the opening in 4; see 9 in figure 2) is level with a top surface of the compound semiconductor layer 4; performing a first heat treatment , and forming a gate 8 over the compound semiconductor layer 4, wherein performing the first heat treatment (see paragraphs [0035], [0051]-[0052], [0060], [0063], [0067] and [0069]) is after introducing the fluorine (within the opening in 4; see 9 in figure 2) and before forming the gate 4 (see paragraphs [0028]-[0039]).
In regards to claim 16, Ozaki et al. further comprises performing a second heat treatment (see paragraphs [0035], [0051]-[0052], [0060], [0063], [0067] and [0069]) after forming the gate 4.
In regards to claim 17, Ozaki et al. further comprises introducing the fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) into the barrier layer (dotted line portion between 3 and 4) around the compound semiconductor layer 4, wherein introducing the fluorine (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) into the barrier layer (dotted line portion between 3 and 4)  around the compound semiconductor layer 4 comprises using heating equipment (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]), etching equipment (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]), or a combination thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Initially, it is noted that the 35 U.S.C. § 103 rejection based on a first fluorine holding layer and a second fluorine holding layer  deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (U.S. Patent Application Publication # 2013/0069175 A1).
In regards to claim 12, Ozaki et al. further comprises: forming a first fluorine holding layer (portion of 9 disposed at an interior and bottom of 4)  in situ during the formation of the compound semiconductor layer 4; and/or forming a second fluorine holding layer (portion of 9 covering the sidewall of 4) (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) on a sidewall of the compound semiconductor layer 4 after the formation of the compound semiconductor layer 4 and before the formation of the gate 8, and the second fluorine holding layer (portion of 9 covering the sidewall of 4) (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) extends between the source/drain pair 11,12 and the channel layer 3.
In regards to claim 13, Ozaki et al. further comprises the source/drain pair 11,12 passing through the barrier layer (dotted line portion between 3 and 4)  and extending into the channel layer 3, and the second fluorine holding layer (portion of 9 covering the sidewall of 4) (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) extending between the source/drain pair 11,12 and the barrier layer (dotted line portion between 3 and 4).
In regards to claim 14, Ozaki et al. further comprises: forming an opening (paragraphs [0026] and [0060]) in the second fluorine holding layer (portion of 9 covering the sidewall of 4) (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) over the compound semiconductor layer 4, and introducing the fluorine through the opening (paragraphs [0026] and [0060]); and forming a gate 8 at the opening (paragraphs [0026] and [0060]).
In regards to claim 18, Ozaki et al. further comprises: forming a first fluorine holding layer (portion of 9 disposed at an interior and bottom of 4) (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) in situ during the formation of the compound semiconductor layer 4; and/or forming a second fluorine holding layer (portion of 9 covering the sidewall of 4) (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) on a sidewall of the compound semiconductor layer 4 after the formation of the compound semiconductor layer 4 and before the formation of the gate 8, and the second fluorine holding layer (portion of 9 covering the sidewall of 4) (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) extends between the source/drain pair 11,12 and the channel layer 3.
In regards to claim 19, Ozaki et al. further comprises the source/drain pair 11,12 passing through the barrier layer (dotted line portion between 3 and 4)  and extending into the channel layer 3, and the second fluorine holding layer (portion of 9 covering the sidewall of 4) (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) extending between the source/drain pair 11,12 and the barrier layer (dotted line portion between 3 and 4).
In regards to claim 20, Ozaki et al. further comprises: forming an opening (paragraphs [0026] and [0060]) in the second fluorine holding layer (portion of 9 covering the sidewall of 4) (portion of 9 covering the sidewall of 4) (see paragraphs [0034], [0045]-[0046] and [0048]-[0051]) over the compound semiconductor layer 4, and introducing the fluorine through the opening (paragraphs [0026] and [0060]); and forming a gate 8 at the opening (paragraphs [0026] and [0060]).
	Therefore, it would have been obvious to one of ordinary skill in the art to use the first fluorine holding layer and the second fluorine layer  as "merely a matter of obvious engineering choice" as set forth in the above case law.
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/24/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826